Citation Nr: 0501268	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to July 18, 2002, for 
the grant of service connection for residuals of a right 
thumb injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from November 1951 to November 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the RO which 
granted service connection for residuals of a right thumb 
injury, effective from July 18, 2002.  The veteran timely 
disagreed with the effective date assigned for the grant of 
service connection.  


FINDING OF FACT

The initial claim of service connection for the residuals of 
a right thumb injury was received by the RO on July 18, 2002, 
and no claim, formal or informal, for service connection for 
the residuals of a right thumb injury was open or pending at 
the time of the receipt of that claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 2002, 
for an award of service connection for residuals of a right 
thumb injury have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

In this case, the veteran was first notified of enactment of 
the VCAA and of the provisions of that act in September 2002, 
shortly after he filed the claim of service connection for 
residuals of a right thumb injury.  The VCAA notice addressed 
the criteria for an award of service connection, since that 
was the claim at issue.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The October 2002 rating decision which granted service 
connection for residuals of a right thumb injury explained 
the basis for the assigned effective date of July 18, 2002.  
Following the grant of service connection awarded in the 
October 2002 rating decision, the veteran disagreed with the 
effective date assigned for the award of service connection.  
By a SOC issued in June 2003, the RO provided the veteran 
with the text of regulations at 38 C.F.R. § 3.400, governing 
assignment of effective dates.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the original claim for service connection and 
the downstream issue now before the Board, and he has been 
advised of his rights and responsibilities.  The Board 
further notes that the veteran has based his contention that 
he is entitled to an earlier effective date solely on the 
fact that he was not informed of his rights at the time of 
his discharge from service.  Thus, the issue before the Board 
appears to be of a legal nature, not a factual issue, and 
further development of the facts would be fruitless.  The 
applicable laws and regulations, not additional facts, 
determine the outcome of this claim.  In a case such as this 
one, where the law and not the evidence is dispositive, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

VA has done everything reasonably possible to assist the 
claimant.  Adjudication of the claim for an earlier effective 
date for the grant of service connection for residuals of a 
right thumb injury may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the effective date claim at issue here.  Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to the claim on the 
merits.  

Factual Background

The record reflects that the veteran had active service from 
November 1951 to November 1952.  The original claim for 
service connection for residuals of a right thumb injury was 
received from the veteran in July 2002.  In an October 2002 
rating decision, service connection was granted for residuals 
of a right thumb injury, effective from July 18, 2002, the 
date of the receipt of the veteran's claim of service 
connection.   

In his Notice of Disagreement, the veteran essentially 
indicated that until recently, he was unaware that he had an 
opportunity to submit a claim for VA service-connected 
disability benefits.  The veteran specifically noted that 
military doctors never informed him that he should apply for 
VA benefits.  The veteran reported that after nearly 50 years 
since his discharge from service, he was advised that he 
should submit a claim of service connection.  The veteran 
does not dispute the fact that the first communication with 
VA regarding a claim of service connection for residuals of a 
right thumb injury was the submission of his claim in July 
2002.  

Applicable law and regulations

The law and regulations state generally that the effective 
date of an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
and an evaluation following such award, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2004).  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2004).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement. 38 C.F.R. § 3.157(a).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a) (2004).

Analysis

In his notice of disagreement, the veteran stated that he was 
never informed of his opportunity to file a claim of service 
connection for the residuals of a right thumb injury until 
recently.  As such, the veteran essentially asserts that the 
effective date of the grant of service connection for 
residuals of a right thumb injury should begin on the date 
that he was separated from service, since the residuals of a 
right thumb injury have been present continuously since that 
time.  

However, the applicable laws and regulations reflect that no 
award of benefits is authorized unless and until the veteran 
submits a claim for such benefit.  The veteran does not 
contend that he submitted any claim for service connection 
for the residuals of a right thumb injury prior to July 18, 
2002, and the record is devoid of evidence that such a claim 
was submitted.  Therefore, the veteran is not entitled to an 
effective date prior to July 18, 2002 for the grant of 
service connection for the residuals of a right thumb 
disability, although the veteran's contention that he has 
experienced residuals of a right thumb injury since service 
is credible.  Nevertheless, the Board is not authorized to 
grant an effective date for an award of service connection 
that pre-dates the veteran's claim for service connection.  

There is no written communication of record within the year 
prior to July 18, 2002, when the veteran submitted the claim 
underlying this appeal, that could be considered a 
communication which could be interpreted as an informal claim 
for benefits which would warrant an effective date for 
service connection for the residuals of a right thumb injury 
prior to July 18, 2002.  

In sum, there is no legal basis on which to grant an 
effective date prior to July 18, 2002 for the grant of 
service connection for residuals of a right thumb injury.  
The Board is mindful that the veteran was uninformed of his 
right to submit a claim of service connection after his 
discharge from service; but the fact remains that no claim 
was submitted until July 18, 2002.  In a case such as this 
one, where the law and not the evidence is dispositive, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An effective date prior to July 18, 2002 for the grant of 
service connection for residuals of a right thumb injury is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


